Exhibit 10.2

RCPI Landmark Properties, L.L.C.
c/o Tishman Speyer Properties, L.P.
45 Rockefeller Plaza
New York, New York 10111

August 21, 2007

Rockbay Capital Management, L.P.
600 Fifth Avenue, 24th Floor
New York, New York 10020

Delcath Systems, Inc.
1100 Summer Street, 3rd Floor
Stamford, Connecticut 06905


      RE:       CONSENT TO SUBLEASE

“Building”:   600 Fifth Avenue, New York, New York 10020.       “Premises”:  
The entire 23rd and 24th floors of the Building.       “Sublet Space”:   A
portion of the Premises.       “Landlord”:   RCPI Landmark Properties, L.L.C.  
    “Sublandlord”:   Rockbay Capital Management, L.P.       “Subtenant”:  
Delcath Systems, Inc.       “Lease”:   Lease dated November 7, 2003, between
Landlord, as landlord,     and Rockbay Capital Advisors, Inc. (Sublandlord’s
predecessor-in-     interest), as tenant, as same has been and may hereafter be
    amended, modified, extended or restated from time to time.       “Sublease”:
  Sublease dated July 9, 2007 between Sublandlord and Subtenant,     as attached
hereto, as same may be amended, modified, extended     or restated from time to
time, as may be permitted hereunder.


Ladies/Gentlemen:

      You have requested Landlord’s consent to the sublease of the Sublet Space.
Such consent is hereby granted on the terms and conditions, and in reliance upon
the representations and warranties, set forth in this letter (this “Agreement”).

      1. Sublandlord represents and warrants to Landlord that (a) the Lease is
in full force and effect; (b) the Lease has not been assigned, encumbered,
modified, extended or supplemented, other than as attached as an exhibit to the
Sublease; (c) Sublandlord knows of no defense or counterclaim to the enforcement
of the Lease; (d) Sublandlord is not entitled to any reduction, offset or
abatement of the rent payable under the Lease; (e) Sublandlord is not in default
of any of its obligations or covenants, and has not breached any of its
representations or warranties, under the Lease; (f) Landlord has paid all
amounts and

--------------------------------------------------------------------------------



performed all work required to be paid or performed under the Lease in
connection with the initial occupancy of the Premises under the Lease; and (g)
Landlord is not in default of any of its obligations or covenants under the
Lease.

      2. Sublandlord and Subtenant each represents and warrants to Landlord that
(a) the Sublease constitutes the complete agreement between Sublandlord and
Subtenant with respect to the subject matter thereof; (b) a true and complete
copy of the Sublease is attached hereto; and (c) no rent or other consideration
is being paid to Sublandlord by Subtenant for the Sublease or for the use, sale
or rental of Sublandlord’s fixtures, leasehold improvements, equipment,
furniture or other personal property except as set forth in the Sublease.

      3. The Sublease shall be subject and subordinate to the Lease and this
Agreement. Neither Sublandlord nor Subtenant shall take, permit or suffer any
action which would violate the provisions of the Lease or this Agreement.

      4. Landlord’s obligations to Sublandlord are governed only by the Lease
and this Agreement. Landlord’s obligations to Subtenant are only as expressly
provided in this Agreement. Landlord shall not be bound or estopped by any
provision of the Sublease, including any provision purporting to impose any
obligations upon Landlord (except as provided in Paragraph 7 of this Agreement).
Nothing contained herein shall be construed as a consent to, approval of, or
ratification by Landlord of, any of the particular provisions of the Sublease or
any plan or drawing referred to or contained therein (except as may be expressly
approved herein). Landlord has not reviewed or approved any provision of the
Sublease. Notwithstanding anything to the contrary contained in the Sublease,
the term of the Sublease shall end no later than the day that is one day prior
to the Expiration Date (as defined in the Lease).

      5. If Sublandlord or Subtenant violates any of the terms of this
Agreement, or if any representation by Sublandlord or Subtenant in this
Agreement is untrue in any material respect, or if Subtenant takes any action
which would constitute a default under the Lease after giving of notice and the
expiration of any grace period required under the Lease, then Landlord may
declare the Lease to be in default and avail itself of all remedies provided at
law or equity or in the Lease with respect to defaults.

      6. Subject to the provisions of Paragraph 7 of this Agreement, if the
Lease is terminated prior to the stated expiration date provided therein, the
Sublease, shall likewise terminate on the date of such termination. In
connection with such termination, Subtenant, at its sole expense, shall
surrender the Sublet Space to Landlord in the manner provided for in the Lease,
including the removal of all its personal property from the Sublet Space and
from any part of the Building to which it is not otherwise entitled to occupancy
and repair all resulting damage to the Sublet Space and the Building. Except as
otherwise provided in the Lease, Lanlord shall have the right to retain any
property and personal effects which remain in the Sublet Space or the Building
for more than five (5) Business Days following the date of termination of the
Sublease, without any obligation or liability to Subtenant, and to retain any
net proceeds realized from the sale thereof, without waiving Landlord’s rights
with respect to any default by Sublandlord under the Lease or Subtenant under
the foregoing provisions of this paragraph and the provisions of the Lease and
the Sublease. If Subtenant shall fail to vacate and surrender the Sublet Space
in accordance with the provisions of this paragraph, Landlord shall be entitled
to all of the rights and remedies which are available to a landlord

2

--------------------------------------------------------------------------------



against a tenant holding over after the expiration of a term, and any such
holding over shall be deemed a default under the Lease and a holding over by
Sublandlord with respect to the entire Premises under the Lease. In addition,
Subtenant agrees that it will not seek, and it expressly waives any right to
seek, any stay of the prosecution of, or the execution of any judgment awarded
in, any action by Landlord to recover possession of the Sublet Space. Subtenant
may not vacate the Sublet Space on a Saturday, Sunday or a holiday. If the
Sublease terminates on a Saturday, Sunday or a holiday, Subtenant must comply
with this paragraph by the end of the preceding Business Day. This paragraph
shall survive the earlier termination of the Lease and the Sublease.

      7. If the Lease is terminated before the stated expiration date of the
Sublease, and if Landlord or any other party then entitled to possession of the
Sublet Space so notifies Subtenant, Subtenant, at Landlord’s option, shall
attorn to Landlord or any such party for the remainder of the stated term of the
Sublease under all the terms and conditions of the Lease, except that the fixed
rent and any additional rent payable by Subtenant to Landlord pursuant to the
Lease (collectively, the “Rent”) shall be the greater of (x) the fixed rent and
additional rent payable by Subtenant as set forth in the Sublease and (y) the
Rent set forth in the Lease. The party to whom Subtenant attorns shall, under
such circumstances, agree not to disturb Subtenant in its use and enjoyment of
the Sublet Space, provided Subtenant performs all of its obligations under the
Lease (except as provided above). Such party shall not be required to honor or
credit Subtenant for (a) any payments of rent made to Sublandlord for more than
one month in advance or for any other payment owing by, or on deposit with,
Sublandlord for the credit of Subtenant, (b) any obligation to perform any work
or make any payment to Subtenant pursuant to a work letter, the Sublease or
otherwise, (c) any security deposit not in Landlord’s actual possession, (d) any
obligation of, or liability resulting from any act or omission of, Sublandlord,
(e) any amendment of the Sublease not expressly consented to by Landlord, or (f)
any defenses, abatements, reductions, counterclaims or offsets assertable
against Sublandlord. This provision is self-operative upon demand for
attornment, whether or not, as a matter of law, the Sublease may terminate upon
the expiration or termination of the term of the Lease. Subtenant, however,
agrees to give Landlord or such other party, on request, an instrument
acknowledging an attornment according to these terms. No attornment pursuant to
this paragraph shall be deemed a waiver or impairment of Landlord’s rights under
the Lease to pursue any remedy not inconsistent with such attornment. In the
event of such election by Landlord or such other party, Sublandlord shall
deliver to Landlord or such other party any security deposit which Sublandlord
is then holding under the Sublease.

      8. Sublandlord and Subtenant each agrees that:

     (a) none of the Landlord’s shareholders, partners, members, managers,
directors, officers, agents or employees, directly or indirectly, shall be
liable for Landlord’s performance under the Lease or this Agreement;

     (b) Landlord’s liability under the Lease and this Agreement shall be
limited to Landlord’s interest in the Real Property (as defined in the Lease)
and the net undistributed proceeds from a sale thereof;

     (c) it will not seek to satisfy any judgment against Landlord out of the
assets of any person or entity other than Landlord (but only to the extent
provided in clause (b) above); and

3

--------------------------------------------------------------------------------



     (d) the obligations of Landlord under this Agreement and the Lease shall
not be binding upon Landlord to the extent that they arise after the sale,
conveyance, assignment or transfer by Landlord of its interest in the Real
Property, and Sublandlord and Subtenant shall look solely to the transferee for
the satisfaction of such obligations. Any such transferee shall be deemed to
have assumed all of Landlord’s obligations under this Agreement and the Lease.

      9. Sublandlord and Subtenant, jointly and severally, agree to indemnify
Landlord against, and hold Landlord harmless from, all costs, damages and
expenses, including reasonable attorneys’ fees and disbursements, arising out of
any claims for brokerage commissions, finders fees or other compensation by
reason of any person or entity claiming to have dealt with Sublandlord or
Subtenant in connection with the Sublease or procuring possession of the Sublet
Space. Sublandlord and Subtenant, at their sole expense, may defend any such
claim with counsel reasonably acceptable to Landlord and settle any such claim
at their expense, but only Landlord may approve the text of any stipulation,
settlement agreement, consent order, judgment or decree entered into on its
behalf. The provisions of this Paragraph 9 shall survive the expiration or
sooner termination of the Lease or the Sublease.

      10. Sublandlord and Subtenant, jointly and severally, agree to indemnify
Landlord against, and hold it harmless from any and all losses, costs, expenses,
claims and liabilities including, but not limited to, reasonable counsel fees,
arising from any accident, injury or damage whatsoever caused to any person or
entity or to the property of any person or entity and occurring during the term
of the Sublease in or about the Sublet Space except if and to the extent caused
by the gross negligence or willful misconduct of Landlord or Landlord’s agent or
employees. If any proceeding is brought against Landlord by reason of any such
claim, Sublandlord and Subtenant, jointly and severally, shall be responsible
for Landlord’s costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection therewith. If any action or
proceeding is brought against Landlord by reason of any such claims, Sublandland
and/or Subtenant, upon written notice from Landlord, shall, at Sublandlord’s and
Subtenant’s sole cost and expense, resist or defend such action or proceeding
using counsel reasonably approved by Landlord, but may not settle any such claim
without Landlord’s prior written approval, unless: (a) such settlement shall
involve no obligation on the part of Landlord other than the payment of money,
(b) any payments to be made pursuant to such settlement shall be paid in full
exclusively by Sublandlord and Subtenant, jointly and severally, at the time
such settlement is reached, (c) such settlement shall not require Landlord to
admit any liability, and (d) Landlord shall have received an unconditional
release from the other parties to such claim, suit or other proceeding. The
provisions of this Paragraph 10 shall survive the expiration or earlier
termination of the term of the Sublease or the Lease. The indemnity and any
right granted to Landlord pursuant to this paragraph shall be in addition to,
and not in limitation of, Landlord’s rights under the Lease. Subtenant shall
name the Landlord as an additional insured on all liability insurance policies.

      11. Landlord’s consent to the Sublease does not include consent to any
modification, supplement or amendment of the Sublease, or to any assignment of
the Sublease or further subletting of the Sublet Space, each of which requires
Landlord’s prior written consent. If Sublandlord or Subtenant desires Landlord’s
consent to any such other

4

--------------------------------------------------------------------------------



action it must specifically and separately request such consent. Sublandlord
shall give Landlord prompt written notice if the Sublease terminates prior to
its stated term.

      12. Neither the execution and delivery of this Agreement or the Sublease,
nor any acceptance of rent or other consideration from Subtenant by Landlord or
Landlord’s agent shall operate to waive, modify, impair, release or in any
manner affect Sublandlord’s liability or obligations under the Lease or
Subtenant’s liability or obligations under the Sublease. Sublandlord and
Subtenant each agrees that any additional services requested and authorized by
Subtenant are deemed to be authorized by Sublandlord, and the charges for such
additional services that are assessed by Landlord constitute additional rent
payable under the Lease.

      13. If there shall be any conflict or inconsistency between the terms,
covenants and conditions of this Agreement or the Lease and the Sublease, then
the terms, covenants and conditions of this Agreement or the Lease shall
prevail. If there shall be any conflict or inconsistency between this Agreement
and the Lease, the terms of this Agreement shall prevail.

      14. The Lease and this Agreement constitute the entire agreement of the
parties with respect to Landlord’s consent to the Sublease. This Agreement may
not be changed except in writing signed by each party hereto.

      15. All statements, notices and other communications given pursuant to
this Agreement must be in writing and must be delivered as provided in the
Lease, addressed to Landlord and Sublandlord as provided in the Lease and to
Subtenant at its address set forth above or at such other address as any party
may designate upon not less than 10 days prior notice given in accordance with
this paragraph.

      16. Landlord’s rights and remedies under this Agreement shall be in
addition to every other right or remedy available to it under the Lease, at law,
in equity or otherwise and Landlord shall be able to assert its rights and
remedies at the same time as, before, or after its assertion of any other right
or remedy to which it is entitled without in any way diminishing such other
rights or remedies. The invalidity or unenforceability of any provision of this
Agreement shall not impair the validity and enforceability of any other
provision of this Agreement.

      17. This Agreement shall bind and inure to the benefit of the parties and
their respective successors and assigns, except as provided in Paragraph 8(d)
above and except that it shall not inure to the benefit of any successor or
assign of Sublandlord or Subtenant whose status was acquired in violation of the
Lease or this Agreement.

      18. Each of Landlord, Sublandlord, and Subtenant represents that it is
duly authorized to execute and deliver this Agreement, and that each of
Landlord, Sublandlord and Subtenant has full power and authority to enter into
this Agreement.

      19. The Agreement will be construed and governed by New York law.
Sublandlord and Subtenant each consents to the personal and subject matter
jurisdiction of the courts of the State of New York.

5

--------------------------------------------------------------------------------



 

      20. This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all such counterparts shall together constitute one and
the same instrument.

      21. Sublandlord and Subtenant each agrees jointly and severally to pay,
upon demand, Landlord’s reasonable out-of-pocket fees and disbursements incurred
in connection with and related to the preparation and execution of this
Agreement.

      22. EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS
RIGHTS TO A JURY TRIAL IN ANY CAUSE OF ACTION ARISING OUT OF, OR RELATING TO,
THIS AGREEMENT.

6

--------------------------------------------------------------------------------



 

EXHIBIT

Sublease

See Attached

 

 

 

7

 

--------------------------------------------------------------------------------



 

      Please acknowledge your agreement to the terms and conditions of this
Agreement by signing the copy of this Agreement enclosed herewith and returning
it to the Landlord. You may consider Landlord’s consent to be effective upon
your receipt of a fully executed copy of this Agreement.

 

  Very truly yours,                   RCPI LANDMARK PROPERTIES, L.L.C., Landlord
      By: Tishman Speyer Properties, L.P., its Agent                          
By: [sigsx2x1.jpg]           Name: Steven R. Wechsler           Title: Senior
Managing Director  

 

 

Agreed and Consented to by:

ROCKBAY CAPITAL MANAGEMENT, L.P., Sublandlord

    By: [sigsx2x2.jpg]     Name: Matthew Lux     Title: General Counsel  

 

DELCATH SYSTEMS, INC., Subtenant

    By: [sigsx1x1.jpg]     Name: Ricard Taney     Title: CEO  

 

8

--------------------------------------------------------------------------------





   Please acknowledge your agreement to the terms and conditions of this
Agreement by signing the copy of this Agreement enclosed herewith and returning
it to the Landlord. You may consider Landlord’s consent to be effective upon
your receipt of a fully executed copy of this Agreement.

 

  Very truly yours,                   RCPI LANDMARK PROPERTIES, L.L.C., Landlord
      By: Tishman Speyer Properties, L.P., its Agent                          
By: [sigsx2x1.jpg]           Name: Steven R. Wechsler           Title: Senior
Managing Director  

 

 

Agreed and Consented to by:

ROCKBAY CAPITAL MANAGEMENT, L.P., Sublandlord

    By: [sigsx2x2.jpg]     Name: Matthew Lux     Title: General Counsel  

 

DELCATH SYSTEMS, INC., Subtenant

    By: [sigsx1x1.jpg]     Name: Ricard Taney     Title: CEO  

 

9

--------------------------------------------------------------------------------

 